t c memo united_states tax_court urve v moyer incompetent calvin l moyer next friend commissioner of internal revenue respondent petitioner v docket no filed date calvin l moyer specially recognized for petitioner harry j negro and jason m kuratnick for respondent memorandum findings_of_fact and opinion morrison judge the respondent the irs issued a notice_of_deficiency to the petitioner urve v moyer for the tax_year determining an income-tax deficiency of dollar_figure a failure-to-file penalty under sec_6651 of dollar_figure a failure-to-pay penalty under sec_6651 of dollar_figure and an estimated-tax penalty under sec_6654 of dollar_figure urve moyer timely filed a petition under sec_6213 for redetermination of the deficiency and the penalties we have jurisdiction under sec_6214 urve moyer concedes she is liable for the sec_6651 sec_6651 and sec_6654 penalties the only remaining issues for resolution are whether urve moyer is entitled to a deduction for tax-preparation fees of dollar_figure for taxable_year we hold that she is not whether urve moyer is entitled to deduct certain items as business_expenses under sec_162 we hold that she is not findings_of_fact some facts are stipulated and are so found the stipulation of facts is incorporated by this reference 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2urve moyer resided in delaware when she filed her petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the third circuit unless the parties designate the court_of_appeals for another circuit see sec_7482 and urve moyer’s husband calvin moyer was educated as a chemist in he joined dupont where he worked chiefly in human relations as part of his duties he trained dupont employees in a variety of human-relations topics in dupont outsourced much of its human-relations training calvin moyer took an early retirement from dupont in date at the age of after years_of_service sometime after calvin moyer retired but before both calvin moyer and urve moyer began receiving pensions from dupont they also both began receiving social_security_benefits in after retiring from dupont calvin moyer and four other retired dupont employees started a business to provide dupont with human-relations- training services as an outside contractor they provided services similar to those they had provided when they worked at dupont they ultimately disagreed on the strategy for the business and amicably agreed to cease doing business together in in calvin moyer and andrew a moyer no relation formed strategic learning systems inc sls sls elected s_corporation status for federal-tax purposes sls provided human-relations training as a contractor it provided in-class human-relations training on a variety of topics and created several brochures marketing its training services these trainings were structured as one- day workshops initially dupont was sls’s only client dupont remained sls’s primary client and constituted at least to of sls’s total business for a time in andrew moyer separated from sls calvin moyer became the sole owner of sls he ran sls himself in sls lost dupont as a client sls did not have other regular clients sls did not print any marketing brochures after sls had no gross_receipts for or sls neither kept contemporaneous books_or_records nor maintained a budget the sole owner and operator of sls calvin moyer did not use books_or_records to evaluate the financial performance of sls nor did he timely file a tax_return for sls for the or taxable_year sls filed delinquent returns for these years on forms 1120s u s income_tax return for an s_corporation in connection with previous tax_court cases this was in which was not only after the due dates for the returns but also after the irs had issued notices of deficiency to him as the shareholder of sls or to his wife because she signed a joint_return with him as calvin moyer acknowledged in his testimony the preparation of the forms 1120s in was the first occasion on which he ever determined the annual expenses of the s_corporation for tax purposes or any other purpose neither urve moyer nor calvin moyer timely filed a federal_income_tax return for the taxable_year nor did sls on date the irs mailed urve moyer a substitute for return sfr and a notice_of_deficiency for her taxable_year the notice_of_deficiency used the married-filing-separately filing_status and determined a deficiency of dollar_figure along with penalties pursuant to sec_6651 sec_6651 and sec_6654 urve moyer timely filed a petition with this court on date urve moyer and calvin moyer submitted to the irs a joint federal_income_tax return for the taxable_year on form_1040 u s individual_income_tax_return this return included itemized_deductions on schedule a itemized_deductions calvin moyer also submitted to the irs an income_tax return for sls on form_1120s for the taxable_year calvin moyer was the sole owner of sls during the taxable_year he admitted in his testimony that sls has not earned a profit since at least the losses reported on the forms 1120s for and prior years were as follows year gross_receipts expenses dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number loss dollar_figure big_number big_number big_number big_number big_number on the form_1040 the moyers reported wage income of dollar_figure total taxable retirement distributions of dollar_figure and total gross social_security_benefits of dollar_figure on that form_1040 they claimed a deduction for a passthrough loss of dollar_figure from sls for the taxable_year they also claimed a deduction for tax-preparation fees of dollar_figure on the schedule a the irs examined the moyers’ late-filed joint_return for it disallowed the claimed deductions for tax-preparation fees of dollar_figure and the dollar_figure passthrough loss from sls after filing her form_1040 late urve moyer provided the irs an assortment of receipts invoices and order confirmations and asserted that these documents substantiated the business_expenses of sls for the taxable_year she introduced these documents at trial this assortment of documents indicated that calvin moyer or sls paid for the following items computer sec_2 monitor sec_2 speaker sec_5 wireless mice microphone sec_4 webcams printer sec_5 boxes of blank dvd sec_150 cooler bag sec_1 folding table digital camera various other ordinary electronic and office supplies the documentation also included information about a monthly cable television charge and a family talk telephone plan with four telephone numbers before trial the parties agreed that the following are the correct amounts of various tax items reported on urve moyer’s joint_return for item wages interest_income retirement distribution social_security gross ira deduction total exemption_amount schedule a taxes paid schedule a interest_paid schedule a charitable gifts total payments and credits per return dollar_figure big_number big_number big_number big_number big_number big_number per exam as agreed dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number the parties also stipulated that urve moyer is liable for penalties pursuant to sec_6651 sec_6651 and sec_6654 for the taxable_year at issue remains whether urve moyer is entitled to a deduction on schedule a for tax-preparation fees and whether she is entitled to deduct the claimed passthrough loss from sls the irs argues that she did not substantiate the tax-preparation fees the irs does not dispute that the expenses stemming from the passthrough loss were incurred but it asserts that none of the expenses were ordinary and necessary expenses of an active trade_or_business for the taxable_year opinion the taxpayer generally has the burden of proving that the determinations in the notice_of_deficiency are incorrect rule a 290_us_111 urve moyer does not contend that the conditions set forth in sec_7491 for shifting the burden_of_proof to the irs have been satisfied nor does the record show that the conditions have been satisfied thus the burden remains on her for all remaining issues see rule a 292_us_435 tax-preparation fees urve moyer’s only posttrial brief her opening brief she did not file an answering brief despite being granted several extensions of time to do so does not address the issue of the deductions she claimed on her schedule a for tax- 3in a case involving a deficiency determination with respect to urve moyer’s tax_year we held that she was entitled to a dollar_figure deduction for expenses passed through from sls to her husband moyer v commissioner tcmemo_2015_45 at for the year as with the year she filed a joint_return with her husband and therefore had a tax_liability based on her and her husband’s combined gross_income including his income and losses passed through to him by sls see sec_1_6013-4 income_tax regs see also sec_1366 in the case the irs did not question sls’s status as a trade_or_business it does in this case preparation fees issues that are not addressed in the opening brief are considered conceded see rule e and 92_tc_661 89_tc_46 therefore she has waived any arguments regarding the deductibility of her tax-preparation fees see rule 117_tc_117 n accordingly we hold that she is not entitled to an itemized_deduction on schedule a for her tax-preparation fees active trade_or_business sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the irs asserts that calvin moyer’s alleged business conducted through sl sec_4 was an activity_not_engaged_in_for_profit and therefore was not an active trade_or_business within the meaning of sec_183 and that the deductions attributable to that activity should be limited accordingly see sec_183 and b whether an activity is engaged in for profit for purposes of sec_162 and sec_212 i sec_4the sls activity was calvin moyer’s not urve moyer’s he owned sls and conducted the activity reported by sls on its form_1120s but urve moyer filed a joint_return with calvin moyer although the return was filed late it established a joint liability against urve moyer for the income_tax on the couple’s combined income see sec_1_6013-4 income_tax regs this combined income is calculated by including calvin moyer’s passthrough loss from sls see sec_1366 determined under sec_183 see 116_tc_198 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 if an activity is not engaged in for profit sec_183 allows only those deductions that are not dependent upon a profit_motive and those deductions that would otherwise be permitted if the activity was engaged in for profit but only to the extent that the gross_income derived from the activity exceeds the deductions that are not dependent upon a profit_motive whether a taxpayer is engaged in an activity for profit turns on whether the taxpayer has an actual and honest objective of making a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir a reasonable expectation of profit is not required as long as the taxpayer has an actual and honest objective of making a profit sec_1_183-2 income_tax regs see also dreicer v commissioner t c pincite 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir whether the taxpayer had the requisite profit_motive is a question of fact to be determined on the basis of the entire record engdahl v commissioner t c the taxpayer’s motive regarding his or her profit objective must be determined by an analysis of all the surrounding objective facts with greater weight given to such objective facts than to the taxpayer’s mere statement of intent sec_1_183-2 and b income_tax regs see also 68_tc_696 sec_1_183-2 and b income_tax regs sets forth relevant factors derived from caselaw that may be considered in determining whether an activity is engaged in for profit 66_tc_312 63_tc_375 the regulations provide that no one factor is conclusive and that a decision is not reached merely by counting the factors that support each position sec_1_183-2 income_tax regs we will deal with the entire record in the context of the parties’ arguments see 88_tc_464 although human-relations training is not the type of activity involving personal pleasure or recreation that is often associated with sec_183 questions sec_183 is not limited to so-called hobby_losses for example the profit-objective analysis of sec_183 applies to tax_shelter investments 85_tc_557 and to putative trades_or_businesses 90_tc_960 aff’d without published opinion 899_f2d_18 9th cir on the basis of all of the facts and circumstances we conclude that calvin moyer did not engage in the activity for which he filed the form_1120s with an actual and honest objective of making a profit during the year in issue the record as a whole indicates that the moyers used sls as a vehicle to claim various personal living or family_expenses as business deductions though our holding considers only whether calvin moyer had an actual and honest objective of making a profit and not whether he actually engaged in his alleged business activity we are skeptical than any such activity took place during the year in issue in determining whether calvin moyer had an actual and honest objective of making a profit we first consider whether he conducted sls’s alleged activity in a businesslike manner a factor described in sec_1_183-2 income_tax regs calvin moyer testified that he did not attempt to determine the expenses of sls until after the irs issued notices of deficiency he also failed to keep accurate books_and_records at trial calvin moyer testified that he is not good at keeping records sls neither kept contemporaneous_records nor maintained a budget because sls did not keep contemporaneous books_and_records calvin moyer had no books from which he could evaluate sls’s profitability moreover sls did not file income_tax returns for the through taxable years in the normal course of business sls filed returns only in connection with tax_court cases several years after the due dates at trial when asked whether failing to timely file income_tax returns is a good business practice calvin moyer responded it certainly isn’t all of these facts indicate a failure to conduct the activity in a businesslike manner which in turn indicates the lack of a profit_motive calvin moyer was solely responsible for sls despite losing dupont as a client and having dwindling gross_receipts since and no gross_receipts from through nothing in the record suggests that he expended much time and effort in attempting to make sls profitable see id subpara during the tax_year in issue calvin moyer had no human-relations-training work and did not spend any time or effort developing new business the type of expenses sls attempts to deduct for the year are not obviously anything but personal expenses another indication that calvin moyer did not have an actual and honest profit objective was the fact that from through the year in issue sls did not report any gains on its form_1120s but instead reported a sizable loss for each year sls reported a loss for each of the years through see supra pp for each of these years sls reported expenses far exceeding its gross_receipts as calvin moyer admitted sls had no gross_receipts for or a record of losses over several years is persuasive evidence that the taxpayer did not have the requisite profit objective see sec_1_183-2 and income_tax regs although calvin moyer may have originally had a profit objective when he incorporated sls in we find that this was no longer the case during the year in issue by sls was merely a convenient device by which the moyers could try to deduct otherwise nondeductible personal expenses even though calvin moyer did not have an actual and honest profit objective urve moyer could still take those deductions that would be permitted if the activity was engaged in for profit but only to the extent of the gross_income reported from the activity see sec_183 since sls had no gross_income for the taxable_year urve moyer is not entitled to deduct any of the dollar_figure loss reported by sls in reaching our holdings we considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit 5urve moyer argues that sls’s lack of operating profits should be overlooked because sls retains value in its intellectual_property see sec_1 b income_tax regs we find this argument without merit because urve moyer failed to show that sls actually owns the rights to any intellectual_property moreover nothing in the record indicates that calvin moyer could recapture losses by selling sls or any intellectual_property to reflect the foregoing decision will be entered under rule
